Case 6:21-cv-00423-ADA Document 1-4 Filed 04/28/21 Page 1 of 8




              Exhibit 4
    Case 6:21-cv-00423-ADA Document 1-4 Filed 04/28/21 Page 2 of 8




Hitachi Machine Vision Cameras (See product list at end of chart for
models)
Infringement of the ‘242 patent
Claim 1                 Evidence
1. A method of          The Hitachi Machine Vision camera performs a
processing imaging      method of processing imaging signals.
signals, the method
comprising:             For example, the Hitachi Machine Vision
                        camera includes an image capturing
                        subsystem, an image processing subsystem,
                        and an interface subsystem connecting them.
                        The image processing subsystem processes
                        imaging signals that are received from the
                        image capturing subsystem via the interface
                        subsystem (e.g. to provide partial-scan,
                        cropping, adjustments, etc. depending on the
                        model).

receiving image data    The Hitachi Machine Vision camera receives
from an imaging         image data from an imaging array.
array;
                        For example, the image capturing subsystem
                        includes a CMOS image sensor that includes
                        an imaging array. The imaging array produces
                        image data when exposed to an image. The
                        interface subsystem of the Hitachi Machine
                        Vision camera receives the image data from
                        the imaging array.

storing the image       The Hitachi Machine Vision camera stores the
data in a FIFO          image data in a FIFO memory.
memory;
                        For example, the interface subsystem includes
                        a FIFO memory for storing image data. The
                        image data received from the imaging array is
                        stored in the FIFO memory by the interface
                        subsystem.

updating a FIFO         The Hitachi Machine Vision camera updates a
counter to maintain a   FIFO counter to maintain a count of the image
count of the image      data in the FIFO memory in response to
data in the FIFO        memory reads and writes;
memory in response
to memory reads and     For example, the interface subsystem includes
writes;                 a FIFO counter to maintain a count of the


                                                                       1
    Case 6:21-cv-00423-ADA Document 1-4 Filed 04/28/21 Page 3 of 8




                           image data, or “fill level”, that is stored in the
                           FIFO memory. When a unit of image data is
                           written to the FIFO memory, the count of the
                           FIFO counter is incremented. When a unit of
                           image data is read from the FIFO memory, the
                           count of the FIFO counter is decremented.

comparing the count        The Hitachi Machine Vision camera compares
of the FIFO counter        the count of the FIFO counter with a FIFO limit.
with a FIFO limit;
                           For example, the interface subsystem includes
                           a FIFO limit which it compares to the FIFO
                           count to determine if the amount of image
                           data in the FIFO memory is at a “fill level” that
                           will require the interface subsystem to take an
                           action.

generating an              The Hitachi Machine Vision camera generates
interrupt signal to        an interrupt signal to request a processor to
request a processor to     transfer image data from the FIFO memory in
transfer image data        response to an interrupt enable signal being
from the FIFO memory       valid and the count of the FIFO counter having
in response to an          a predetermined relationship to the FIFO limit.
interrupt enable
signal being valid and     For example, the interface subsystem includes
the count of the FIFO      a processor for performing operations to
counter having a           transmit image data to the image processing
predetermined              subsystem. The servicing of interrupts by the
relationship to the        processor can be enabled or disabled. When
FIFO limit; and            the servicing of interrupts from the FIFO
                           memory is enabled and the count of the FIFO
                           counter has a predetermined relationship to
                           the FIFO limit, the interface subsystem
                           generates an interrupt signal. The interrupt
                           signal represents a request for the processor
                           to transfer image data from the FIFO memory.

transferring image         The Hitachi Machine Vision camera transfers
data from the FIFO         image data from the FIFO memory to the
memory to the              processor in response to the interrupt signal.
processor in response
to the interrupt signal.   For example, when the processor receives the
                           interrupt signal, the processor transfers the
                           image data from the FIFO memory to the
                           processor, which transmits the image data to
                           the image processing subsystem for


                                                                            2
Case 6:21-cv-00423-ADA Document 1-4 Filed 04/28/21 Page 4 of 8




                   processing.




                                                                 3
    Case 6:21-cv-00423-ADA Document 1-4 Filed 04/28/21 Page 5 of 8




Hitachi Machine Vision Cameras (See product list at end of chart for
models)
Infringement of the ‘242 patent
Claim 8                 Evidence
8. A method of          The Hitachi Machine Vision camera performs a
processing imaging      method of processing imaging signals.
signals, the method
comprising:             For example, the Hitachi Machine Vision
                        camera includes an image capturing
                        subsystem, an image processing subsystem
                        and an interface subsystem connecting them.
                        The image processing subsystem processes
                        imaging signals that are received from the
                        image capturing subsystem via the interface
                        subsystem (e.g. to provide partial-scan,
                        cropping, adjustments, etc. depending on the
                        model).

receiving image data    The Hitachi Machine Vision camera receives
from an imaging         image data from an imaging array.
array;
                        For example, the image capturing subsystem
                        includes a CMOS image sensor that includes
                        an imaging array. The imaging array produces
                        image data when exposed to an image. The
                        interface subsystem of the Hitachi Machine
                        Vision camera receives the image data from
                        the imaging array.

storing the image       The Hitachi Machine Vision camera stores the
data in a FIFO          image data in a FIFO memory.
memory;
                        For example, the interface subsystem includes
                        a FIFO memory for storing image data. The
                        image data received from the imaging array is
                        stored in the FIFO memory by the interface
                        subsystem.

updating a FIFO         The Hitachi Machine Vision camera updates a
counter to maintain a   FIFO counter to maintain a count of the image
count of the image      data in the FIFO memory in response to
data in the FIFO        memory reads and writes;
memory in response
to memory reads and     For example, the interface subsystem includes
writes;                 a FIFO counter to maintain a count of the


                                                                       4
    Case 6:21-cv-00423-ADA Document 1-4 Filed 04/28/21 Page 6 of 8




                        image data, or “fill level”, that is stored in the
                        FIFO memory. When a unit of image data is
                        written to the FIFO memory, the count of the
                        FIFO counter is incremented. When a unit of
                        image data is read from the FIFO memory, the
                        count of the FIFO counter is decremented.
comparing the count     The Hitachi Machine Vision camera compares
of the FIFO counter     the count of the FIFO counter with a FIFO limit.
with a FIFO limit;
                        For example, the interface subsystem includes
                        a FIFO limit which it compares to the FIFO
                        count to determine if the amount of image
                        data in the FIFO memory is at a “fill level” that
                        will require the interface subsystem to take an
                        action.

generating, in          The Hitachi Machine Vision camera generates,
response to the count   in response to the count of the FIFO counter
of the FIFO counter     having a predetermined relationship to the
having a                FIFO limit, a bus request signal to request a
predetermined           bus arbitration unit to grant access to an
relationship to the     output bus.
FIFO limit, a bus
request signal to       For example, the interface subsystem includes
request a bus           a bus arbitration unit and an output bus to
arbitration unit to     which the image processing subsystem is
grant access to an      connected. When the count of the FIFO
output bus; and         counter has a predetermined relationship to
                        the FIFO limit, the interface subsystem
                        generates a bus request signal. The bus
                        request signal represents a request for the bus
                        arbitration unit to grant the interface
                        subsystem access to the output bus.

transferring image      The Hitachi Machine Vision camera transfers
data from the FIFO      image data from the FIFO memory to the
memory to the output    output bus in response to receiving a grant
bus in response to      signal from the bus arbitration unit.
receiving a grant
signal from the bus     For example, after the bus arbitration unit
arbitration unit.       receives the bus request signal it generates a
                        grant signal that gives the interface subsystem
                        access to the output bus. Upon receiving the
                        grant signal, the image data is transferred
                        from the FIFO memory to the output bus for
                        processing by the image processing


                                                                         5
    Case 6:21-cv-00423-ADA Document 1-4 Filed 04/28/21 Page 7 of 8




                       subsystem.


Product List
KP-FM200GV
KP-FM500GV
KP-FMD200GV
KP-FMD500GV
KP-FM200UB
KP-FM500UB
KP-FMD200UB
KP-FMD500UB
KP-FM500WCL

References
[1] KP-FM200GV
https://www.hitachikokusai.com/idc/groups/hitachikokusai/documents/
supportingdocumentpdf/KP-FM200GV%20Series.PDF

[2] KP-FM500GV
https://www.hitachikokusai.com/idc/groups/hitachikokusai/documents/
supportingdocumentpdf/KP-FM500%20Series.pdf

[3] KP-FMD200GV
https://www.hitachikokusai.com/idc/groups/hitachikokusai/documents/
supportingdocumentpdf/KP-FM200GV%20Series.PDF

[4] KP-FMD500GV
https://www.hitachikokusai.com/IndustrialVisionSystems/Cameras/KP-
FMD500GV.html

[5] KP-FM200UB
https://www.hitachikokusai.com/idc/groups/hitachikokusai/documents/
supportingdocumentpdf/KP-FM200UB%20Series.PDF

[6] KP-FM500UB
https://www.hitachikokusai.com/idc/groups/hitachikokusai/documents/
supportingdocumentpdf/KP-FM500%20Series.pdf

[7] KP-FMD200UB
https://www.hitachikokusai.com/idc/groups/hitachikokusai/documents/
supportingdocumentpdf/KP-FM200UB%20Series.PDF

[8] KP-FMD500UB
https://www.hitachikokusai.com/IndustrialVisionSystems/Cameras/KP-
FMD500UB.html


                                                                      6
    Case 6:21-cv-00423-ADA Document 1-4 Filed 04/28/21 Page 8 of 8




[9] KP-FM500WCL
https://www.hitachikokusai.com/idc/groups/hitachikokusai/documents/
supportingdocumentpdf/KP-FM500%20Series.pdf

[10] Hitachi Kokusai Electric - General Catalog Cameras for Industrial
Applications
https://www.hitachikokusai.com/idc/groups/hitachikokusai/documents/
supportingdocumentpdf/Product%20Catalog%2016-10.pdf




                                                                         7
